Action by one of two copartners for dissolution of a partnership and for an accounting and distribution of firm assets. An interlocutory judgment was granted and the matter was referred to an official referee to take and state the account. Defendant appeals from an order modifying the report of the referee and from a judgment, as resettled, in favor of plaintiff for $733.62 against defendant. Judgment and order affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Untermyer and Dore, JJ.; Dore, J., dissents and votes to modify by reducing the amount adjudged to be due from the defendant to $6.25, the amount found to be due by the official referee.